Rabin, J. (concurring).
I agree that the judgments should be reversed and a new trial ordered, but not for all of the reasons set forth by Mr. Justice O’Connor in his opinion.
I conclude that defendants did not receive a fair trial primarily because the defense was improperly restricted in the exploration of complainant’s mental and emotional history as disclosed by the records of South Oaks Hospital. While the hospital records per se were properly refused admission without redaction of those matters relating to complainant’s sexual history, defendants’ counsel should have been permitted to fully explore those portions thereof which bore on the credibility and emotional and mental history of complainant, and allowed a broader latitude in cross-examination based upon those records.
In addition, I agree with Mr. Justice O’Connor that defendants were prejudiced by the prosecutor’s summation.
However, I agree with the views expressed by Mr. Justice Martuscello in his dissenting opinion to the effect that the proof of prior rape complaints, the three statements regarding complainant’s prior sexual conduct, and the testimony of Kevin Gueli were properly excluded.